AirShares™ EU Carbon Allowances Fund Exhibit 99.1 Monthly Account Statement For the Month Ended April 30, 2009 Statement of Income (Loss) Income Unrealized Gain (Loss) on Market Value of Futures $ 774,314 Unrealized Gain (Loss) on Foreign Currency Translations 26 Interest Income 232 Total Income (Loss) $ 774,572 Expenses Interest Expense $ 2,255 Unitary Management Fee 2,977 Total Expenses 5,232 Net Gain (Loss) $ 769,340 Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 4/01/09 $ 3,805,201 Net Gain (Loss) 769,340 Net Asset Value End of Period $ 4,574,541 Net Asset Value Per Unit (200,000 Units) $ 22.87 To the Shareholders of AirShares™ EU Carbon Allowances Fund: Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the month ended April 30, 2009 is accurate and complete. /s/ David W. Jaffin David W. Jaffin Chief Financial Officer XShares Advisors LLC, Sponsor of AirSharesTM EU Carbon Allowances Fund XShares Advisors LLC 420 Lexington Avenue Suite 2550 New York, New York 10170
